PER CURIAM:
Walter Lee Braxton appeals from the district court’s order denying his motion for reconsideration of the district court’s order denying his motion for appointment of counsel to pursue a Fed.R.Crim.P. 35(b) motion. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Braxton, No. 3:02-cr-00019 (WJD.Va. Aug. 11, 2006). To the extent that Braxton seeks to raise new claims in his informal brief, these claims are not properly before this court. See Muth v. United States, 1 F.3d 246, 250 (4th Cir.1993). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.